Smith, C. J.
(specially concurring).
It is unnecessary for me to express an opinion either upon the legal sufficiency of appellant’s answer or upon the practice pursued in disposing of it, for the reason that if it be conceded that this answer was frivolous and therefore properly stricken from the files, it does not follow that a decree should have been entered against appellant on the merits of the cause of action presented by her original bill. The only relief prayed for by this cross-bill is, that appellant be enjoined “from bringing any other action or actions at law or in equity against defendant, or either of them, for any of the alleged causes, of action contained in the said bill of complaint.” Appellee might very well have omitted altogether to answer this cross-bill and let it go by default, for if she lost her suit on the merits she could not thereafter recover on the same cause of action, and if she gained it, she would have no reason for instituting another action. I therefore concur in the result reached.